Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US Pub. No. 2019/0079622 A1) shows a display apparatus (Fig. 1 and para. 41) comprising: a base substrate 100 comprising front and rear surfaces facing each other (Figs. 3 – 6 and para. 42) in which a module hole 150 passing through the first and rear surfaces is defined (Figs. 2 and 6 and para. 76), and on which an active area (i.e. entire touch area, Fig. 1 and para. 39), and a routing area (i.e. including bridge patterns 117 and 137) surrounding the module hole are defined on a plane (Figs. 2 and 3 and paras. 67);  a circuit layer 210 disposed on the base substrate and comprising a driving element comprising a thin film transistor (Fig. 11 and paras. 96 – 98);  a display element layer disposed on the circuit layer and comprising a light emitting element disposed on the active area (Fig. 11 and para. 98);  and an input sensing unit 220 disposed on the display element layer (Fig. 11 and para. 96), wherein: the input sensing unit comprises: is first touch sensing parts 110 arranged in a first direction (Figs. 1 and 2 and para. 40);  a first connection part 115 configured to connect the adjacent first touch sensing parts to each other (Figs. 7 and 8 and para. 45); second touch sensing parts 130 arranged in a second direction crossing the first direction (Figs. 1 and 2 and para. 40); a second connection part 135 configured to connect the adjacent second touch sensing parts to each other and disposed on a layer different from that on parts adjacent to each other in the first direction with the module hole therebetween and disposed within the routing area (Figs. 2 and 3 and para. 67).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites a peripheral area adjacent to the active area, an encapsulation layer disposed on the display element layer to seal the light emitting element, that a first slit is provided in at least one of the first bridge pattern and the second bridge pattern, that a first slit is provided in the first bridge pattern to overlap the second bridge pattern; and a second slit is provided in the second bridge pattern to overlap the first bridge pattern.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 and 5 – 17 are allowable at least by virtue of their dependence on claim 1.   
		Claim 18 is allowable as it recites similar subject matter at that of claim 1, and therefore is allowable for the reasons above. 
		Claims 19 and 20 are allowable at least by virtue of their dependence on claim 18.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627